Per Curiam.
The order appealed from should be affirmed. The appellants seek, by a petition, verified in the most general form, to challenge the jurisdiction of the court of chancery of this state to entertain a bill to foreclose a mortgage upon lands lying in New York bay, west of the middle line thereof. The challenge is sought to be interposed, in the summary way mentioned, not only after the conclusion of a, protracted litigation in the court of chancery, which resulted in a decree of foreclosure, but after an appeal from that decree to and an affirmation thereof by this court. Without at all intimating any dissent from the opinion expressed by the learned vice-chancellor upon the merits, we affirm the order appealed from upon the ground that the validity of a decree of the court of chancery, after it has been affirmed *837by this court, cannot be brought into question by a petition filed in the court of chancery. A bill of review is the only proceeding by which such a decree may be challenged, and it may not be done even by that proceeding unless the conditions exist which justify the filing of such a bill. We have had occasion lately (in Watkinson v. Watkinson, 68 N. J. Eq. 632) to point out what those conditions are, and it is not necessary to restate them.
For affirmance—The Ohiee-Justice, Dixon, Garrison, Garretson, Pitney, Swayze, Eeed, Bogert, Vredenburgh, Green, Gray, Dill—12.
For reversal—Hone.